Order entered November 21, 2012




                                           In The
                                   ourt o[
                                 igtritt ol !l exa at
                                    No. 05-12-01313-CV

                           INSURANCE ALLIANCE, Appellant

                                             VO




                      LAI~ TEXOMA HIGHPORT, LLC, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER

       The Court has before it court reporter Paula Thomas’s November 19, 2012 request for an

extension of time to file the reporter’s record. The Court GRANTS the request and ORDERS

Ms. Thomas to file the reporter’s record by December 3, 2012.




                                                    MOLLY
                                                    JUSTICE